USCA4 Appeal: 21-6696      Doc: 8         Filed: 02/22/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-6696


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TOMMY ADAMS, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:18-cr-00520-RBH-1)


        Submitted: February 17, 2022                                   Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Tommy Adams, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6696       Doc: 8          Filed: 02/22/2022       Pg: 2 of 2




        PER CURIAM:

               Tommy Adams, Jr., appeals the district court’s text order denying his second motion

        for compassionate release under 18 U.S.C. § 3582(c)(1)(A), denying his motion for

        reconsideration of the denial of his first compassionate release motion, and denying his

        motion to appoint counsel. On appeal, we confine our review to the issues raised in the

        informal brief. See 4th Cir. R. 34(b). Because Adams’ informal brief does not challenge

        the bases for the district court’s dispositions, he has forfeited appellate review of the district

        court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

        brief is an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                            AFFIRMED




                                                        2